Exhibit 10.3

 

PERFORMANCE-VESTING FORM

PARKWAY PROPERTIES, INC.

AND PARKWAY PROPERTIES LP

2013 OMNIBUS EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

GRANT NOTICE

 

Pursuant to this Restricted Stock Unit Agreement effective as of
[                ] (including Appendix A hereto, the “Agreement”), Parkway
Properties, Inc. (the “Company”) hereby grants to [            ] (the
“Participant”) the following award of Restricted Stock Units (“RSUs”) pursuant
and subject to the terms and conditions of this Agreement and the Parkway
Properties, Inc. and Parkway Properties LP 2013 Omnibus Equity Incentive Plan,
as amended (the “Plan”), the terms and conditions of which are hereby
incorporated into this Agreement by reference. The RSUs granted pursuant to this
Agreement shall be eligible to vest based upon the satisfaction of both
performance conditions and continued Service (as defined in Appendix A)
conditions applicable to the RSUs. Each RSU is hereby granted in tandem with a
corresponding Dividend Equivalent, as further described in Section 4 of Appendix
A hereto. Except as otherwise expressly provided herein, all capitalized terms
used in this Agreement shall have the meanings provided in the Plan. Subject to
the terms and conditions of this Agreement, the principal features of this award
are as follows:

Number of RSUs. The Participant shall be eligible to earn a number of RSUs equal
to [            ] RSUs (the “Total RSUs”) pursuant to this Agreement, provided,
that the threshold number of RSUs that the Participant may earn pursuant to this
Agreement shall equal fifty percent (50%) of the Total RSUs, based on
satisfaction of TSR Value (as defined in Appendix A hereto) and continued
Service vesting conditions.

Grant Date. [            ] (the “Grant Date”)

Vesting of RSUs. The RSUs shall be eligible to vest on [                ], 2016,
subject to and conditioned upon the Participant’s continued Service and the
Company’s achievement of a TSR Value in accordance with the terms and conditions
set forth in Section 3 of Appendix A hereto.

Payment of RSUs. Fully Vested RSUs shall be paid to the Participant in the form
of Shares as set forth in Section 6 of Appendix A hereto.

Termination of RSUs/Dividend Equivalents. RSUs and Dividend Equivalents
associated with such RSUs shall be subject to forfeiture as set forth in
Section 5 of Appendix A hereto. Notwithstanding anything contained herein or in
Appendix A to the contrary, if the Company’s stockholders do not approve the
Plan within twelve (12) months of the Board’s initial adoption of the Plan on
December 19, 2012, the RSUs and Dividend Equivalents shall terminate and be
forfeited.

By his or her signature below, the Participant agrees to be bound by the terms
and conditions of the Plan and this Agreement. The Participant has reviewed this
Agreement and the Plan in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Grant Notice, the Agreement and the Plan. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control, and the Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the

 

1



--------------------------------------------------------------------------------

PERFORMANCE-VESTING FORM

 

Committee upon any questions arising under the Plan or the Agreement. In
addition, by signing below, the Participant also agrees that the Company, in its
sole discretion, may satisfy any withholding obligations in accordance with
Section 7 of Appendix A hereto by (a) withholding Shares otherwise issuable to
the Participant upon vesting of the RSUs, (b) instructing a broker on the
Participant’s behalf to sell Shares otherwise issuable to the Participant upon
full vesting of the RSUs and submit the proceeds of such sale to the Company or
(c) using any other method permitted by Section 7 of Appendix A hereto or the
Plan. If the Participant is married, his or her spouse has signed the Consent of
Spouse attached to this Agreement as Exhibit A.

THE PARTICIPANT FURTHER ACKNOWLEDGES THAT THE PARTICIPANT HAS READ AND
UNDERSTANDS THE PLAN AND THIS AGREEMENT, INCLUDING APPENDIX A HERETO, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS GRANT OF RSUs AND DIVIDEND
EQUIVALENTS.

 

PARKWAY PROPERTIES, INC.     PARTICIPANT By:         By:     Print Name:        
Print Name:     Title:                 Address:     By:           Print Name:  
        Title:          

 

 

2



--------------------------------------------------------------------------------

PERFORMANCE-VESTING FORM

 

APPENDIX A

TERMS AND CONDITIONS OF

RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENTS

1.    Grant. The Company hereby grants to the Participant, as of the Grant Date,
an award of RSUs in the amount set forth in the Grant Notice to which this
Appendix A is attached, together with an equivalent number of tandem Dividend
Equivalents, subject to the terms and conditions contained in this Agreement and
the Plan.

2.    RSUs. Each RSU that Fully Vests on an applicable Vesting Date shall
represent the right to receive payment, in accordance with Section 6 below, of
one Share. Unless and until an RSU Fully Vests, the Participant will have no
right to payment in respect of any such RSU. Prior to actual payment in respect
of any Fully Vested RSU, such RSU will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.

3.    Vesting. The RSUs (and their corresponding Dividend Equivalents) shall
vest in accordance with the provisions of this Section 3. The number of RSUs
that Fully Vest on any Vesting Date shall be rounded to the nearest whole RSU,
but in no event shall the aggregate number of RSUs that Fully Vest and become
payable in accordance with this award exceed the Total RSUs.

        (a) TSR Performance. Subject to and conditioned upon the Participant’s
continued Service through the End Date and further subject to Sections 3(b),
3(c) and 5 below, the Participant shall be eligible to Fully Vest on the End
Date in a number of RSUs determined by multiplying the Total RSUs granted hereby
by a percentage ranging from zero to one hundred percent (100%) based on the
level at which TSR Value has been attained during the Performance Period through
the End Date, determined as follows: if, as of the End Date, TSR Value
represents an increase from the Baseline Price ranging from (and including) a
twenty-four percent (24%) increase to a forty-two percent (42%) increase, a
number of RSUs shall Fully Vest as of the End Date equal to the product obtained
by multiplying (i) the Total RSUs, times (ii) a percentage ranging from fifty
percent (50%) to one hundred percent (100%), determined on a straight line pro
rata interpolation based on the actual increase over Baseline Price represented
by the TSR Value within the specified increase range, it being understood that
TSR Value representing an increase over the Baseline Price of more than
forty-two percent (42%) shall be counted as TSR Value representing a forty-two
percent (42%) increase over the Baseline Price for purposes of this calculation
(such that no more than one hundred percent (100%) of Total RSUs can Fully
Vest). For the avoidance of doubt, to the extent TSR Value as of the End Date
does not represent at least a twenty-four percent (24%) increase over the
Baseline Price, no RSUs shall Fully Vest on the End Date pursuant to this
Section 3(a).

        (b) Change in Control. Subject to Sections 3(c) and 5 below, if the
Performance Period ends upon a Change in Control, then the Participant shall be
eligible to Fully Vest in a number of RSUs determined by multiplying the Total
RSUs granted hereby by a percentage ranging from zero to one hundred percent
(100%) based on the level at which TSR Value has been attained during the
Performance Period through the date of the Change in Control, determined as
follows: if, as of the date of the Change in Control, TSR Value represents an
increase from the Baseline Price ranging from (and including) the Minimum Change
in Control TSR Percentage to the Maximum Change in Control TSR Percentage, a
number of RSUs (the “CIC RSUs”) shall be eligible to Fully Vest equal to the
product obtained by multiplying (i) the Total RSUs, times (ii) a percentage
ranging from fifty percent (50%) to one hundred percent (100%), determined on a
straight line pro rata interpolation based on the actual

 

3



--------------------------------------------------------------------------------

PERFORMANCE-VESTING FORM

 

increase over the Baseline Price represented by the TSR Value within the
specified increase range, it being understood that TSR Value representing an
increase over the Baseline Price of more than the Maximum Change in Control TSR
Percentage shall be counted as TSR Value representing a Maximum Change in
Control TSR Percentage increase over Baseline Price for purposes of this
calculation (such that no more than one hundred percent (100%) of Total RSUs can
Fully Vest). For the avoidance of doubt, to the extent TSR Value as of the
Change in Control does not represent at least an increase over the Baseline
Price equal to the Minimum Change in Control TSR Percentage, no RSUs shall
become eligible to Fully Vest pursuant to this Section 3(b). The CIC RSUs (if
any) shall Fully Vest on the first anniversary of the Change in Control or, if
earlier, the date of a Qualifying Termination occurring within the twelve
(12)-month period following the date of such Change in Control, provided that
such Qualifying Termination occurs after the Company’s stockholders approve the
Plan, in each case, subject to and conditioned upon the Participant’s continued
Service.

                (c) Any accelerated vesting provisions contained in
Section 15(a)(iv) of the Plan [and in that certain Change in Control Agreement
dated [            ] between the Company and the Participant] are hereby
expressly superseded and shall not apply to the RSUs or the Dividend
Equivalents, and the parties hereto acknowledge and agree that such accelerated
vesting provisions shall not apply to the RSUs or the Dividend Equivalents.

                (d)     Definitions.

                         i. “Baseline Price” means the fifteen (15) trading day
trailing average market closing price over the period ending on the Grant Date.

                        ii. “Cause” shall have the meaning provided in an
applicable employment or other service agreement between the Company (or an
affiliate) and the Participant or, if no such agreement exists or such agreement
does not contain a “cause” definition, then Cause shall mean (A) the continued
failure by the Participant to perform material responsibilities and duties
toward the Company (other than any such failure resulting from the Participant’s
incapacity due to physical or mental illness), (B) the engaging by the
Participant in willful or reckless conduct that is demonstrably injurious to the
Company monetarily or otherwise, (C) the conviction of the Participant of a
felony, or (D) the commission or omission of any act by the Participant that is
materially inimical to the best interests of the Company and that constitutes on
the part of the Participant common law fraud or malfeasance, misfeasance, or
nonfeasance of duty; provided, however, that Cause shall not include the
Participant’s lack of professional qualifications. For purposes of this
Agreement, an act, or failure to act, on the Participant’s part shall be
considered “willful” or “reckless” only if done, or omitted, by the Participant
not in good faith and without reasonable belief that the action or omission was
in the best interest of the Company.

                        iii. “End Date” means [            ].

                         iv. “Fully Vested” means that, with respect to an RSU,
both (A) the continued Service and (B) the TSR Value performance condition
applicable to such RSU has been satisfied.

 

4



--------------------------------------------------------------------------------

PERFORMANCE-VESTING FORM

 

                         v. “Good Reason” shall have the meaning provided in an
applicable employment or other service agreement between the Company (or an
affiliate) and the Participant or, if no such agreement exists or such agreement
does not contain a “good reason” definition, then Good Reason shall mean the
occurrence of any one or more of the following events without the Participant’s
prior written consent, subject to the cure provisions described below:

                                 A. The assignment to the Participant of any
duties that constitute a material diminution in the Participant’s authority,
duties or responsibilities, excluding for this purpose any isolated,
insubstantial or inadvertent actions not taken in bad faith and which are
remedied by the Company promptly after receipt of notice thereof given by the
Participant;

                                B. A material reduction of the Participant’s
base salary as in effect on the date hereof or as the same may be increased from
time to time.

Notwithstanding the foregoing, the Participant will not be deemed to have
resigned for Good Reason unless (1) the Participant provides the Company with
written notice setting forth in reasonable detail the facts and circumstances
claimed by the Participant to constitute Good Reason within sixty (60) days
after the date of the occurrence of any event that the Participant knows or
should reasonably have known to constitute Good Reason, (2) the Company fails to
cure such acts or omissions within thirty (30) days following its receipt of
such notice, and (3) the effective date of the Participant’s termination for
Good Reason occurs no later than thirty (30) days after the expiration of the
cure period.

                         vi. “Maximum Change in Control TSR Percentage” means
the number, expressed as a percentage, equal to the product obtained by
multiplying (A) 42 by (B) (1) the number of days in the Performance Period
through and including the date of the Change in Control, divided by (2) 1,096.

                         vii. “Minimum Change in Control TSR Percentage” means
the number, expressed as a percentage, equal to the product obtained by
multiplying (A) 24 by (B) (1) the number of days in the Performance Period
through and including the date of the Change in Control, divided by (2) 1,096.

                         viii. “Performance Period” means the period beginning
on the Grant Date and ending on the first to occur of the End Date or a Change
in Control.

                        ix. “Qualifying Termination” means a termination of the
Participant’s Service by the Company or a Subsidiary without Cause or by the
Participant with Good Reason.

                        x. “Service” means the Participant’s continued service
as an Employee, Consultant and/or Director.

                         xi. “Termination of Service” means

                                 A. As to a Consultant, the time when the
engagement of a Participant as a Consultant to the Company and its affiliates is
terminated for any reason, with or without Cause, including, without limitation,
by resignation, discharge, death or retirement, but excluding terminations where
the Consultant simultaneously commences or remains in employment and/or service
as an Employee and/or Director with the Company or any of its affiliates.

 

5



--------------------------------------------------------------------------------

PERFORMANCE-VESTING FORM

 

                                 B. As to a Non-Employee Director, the time when
a Participant who is a Non-Employee Director ceases to be a Director for any
reason, including, without limitation, a termination by resignation, failure to
be elected, death or retirement, but excluding terminations where the
Participant simultaneously commences or remains in employment and/or service as
an Employee and/or Consultant with the Company or any of its affiliates.

                                 C. As to an Employee, the time when the
employee-employer relationship between a Participant and the Company and its
affiliates is terminated for any reason, including, without limitation, a
termination by resignation, discharge, death, disability or retirement, but
excluding terminations where the Participant simultaneously commences and/or
remains in service as a Consultant and/or Director with the Company or any of
its affiliates.

The Committee, in its sole discretion, shall determine the effect of all matters
and questions relating to any Termination of Service, including without
limitation, whether a Termination of Service has occurred, whether any
Termination of Service resulted from a discharge for Cause and whether any
particular leave of absence constitutes a Termination of Service. For purposes
of the Plan and this Agreement, a Participant’s employee-employer relationship
or consultancy relationship shall be deemed to be terminated in the event that
the affiliate employing or contracting with such Participant ceases to remain an
affiliate following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).

                        xii. “TSR Value” means, as of any given date, the sum of
(A) the fifteen (15) trading day trailing average market closing price over the
period ending on the date on which TSR Value is being measured, plus (B) the
aggregate dividends (including ordinary and special dividends) per Share with a
record date that occurs during the period beginning on the Grant Date and
continuing through and including the date on which TSR Value is being measured.

                         xiii. “Vesting Date” means, with respect to a RSU, the
date on which the RSU becomes Fully Vested.

        4.    Dividend Equivalents.

                (a) Grant. Each RSU granted hereunder is hereby granted in
tandem with a corresponding Dividend Equivalent that shall remain outstanding
from the Grant Date through the earlier to occur of (i) the termination or
forfeiture for any reason of the RSU to which such Dividend Equivalent
corresponds, or (ii) the delivery to the Participant of the Shares underlying
the RSU to which such Dividend Equivalent corresponds.

                (b) Payment. Each Dividend Equivalent (i) shall become payable
if and when the RSU to which such Dividend Equivalent relates becomes Fully
Vested, and (ii) shall be paid in cash, unless otherwise determined by the
Committee, at the time of settlement of the underlying RSU in an amount equal to
the total dividends per Share with applicable record dates occurring over the
period during which such Dividend Equivalent was outstanding. If the RSU linked
to a Dividend Equivalent fails to Fully Vest and is forfeited for any reason,
then (x) the linked Dividend Equivalent shall be forfeited as well, (y) any
amounts otherwise payable in respect of such Dividend Equivalent shall be
forfeited without payment and (z) the Company shall have no further obligations
in respect of such Dividend Equivalent. The Participant shall not be entitled to
any payment under a Dividend Equivalent

 

6



--------------------------------------------------------------------------------

PERFORMANCE-VESTING FORM

 

with respect to any dividend with an applicable record date that occurs prior to
the Grant Date or after the termination of the underlying RSU for any reason,
whether due to payment, forfeiture of the RSU or otherwise. Dividend Equivalents
and any amounts that may become distributable in respect thereof shall be
treated separately from the RSUs and the rights arising in connection therewith
for purposes of the designation of time and form of payments required by Code
Section 409A.

        5.    Forfeiture and Termination of RSUs and Dividend Equivalents.

                (a) Notwithstanding anything contained herein to the contrary,
if the Company’s stockholders do not approve the Plan within twelve (12) months
of the Board’s initial adoption of the Plan on December 19, 2012, the RSUs and
Dividend Equivalents shall terminate and be forfeited.

                (b) Failure to Achieve TSR Goal. If a Change in Control does not
end the Performance Period, then to the extent that some or all of the RSUs do
not become Fully Vested as of the End Date, such unvested RSUs and all unpaid
Dividend Equivalents associated with such unvested RSUs shall thereupon
automatically be forfeited by the Participant as of the End Date without payment
of any consideration therefor.

                (c) Termination of Service. Subject to Section 5(d) below, in
the event that the Participant experiences a Termination of Service for any
reason, any of the RSUs that are not Fully Vested as of the date of termination
(after taking into consideration any accelerated vesting that may apply, if
any), and any unpaid Dividend Equivalents associated with such RSUs, shall each
thereupon automatically be forfeited by the Participant as of the date of
termination without payment of any consideration therefor.

                (d) Change in Control. In the event a Change in Control ends the
Performance Period, then (i) any RSUs that do not become eligible to Fully Vest
pursuant to Section 3(b) above, and all unpaid Dividend Equivalents associated
with such RSUs, shall thereupon automatically be forfeited by the Participant
immediately prior to such Change in Control without payment of any consideration
therefor and (ii) any CIC RSUs that become eligible to Fully Vest pursuant to
Section 3(b) above shall remain outstanding and eligible to vest in accordance
with Section 3(b) above, and shall remain subject to forfeiture in accordance
with this Section 5. If the Participant experiences a Termination of Service
other than a Qualifying Termination during the twelve (12)-month period
following such Change in Control, any RSUs that are not Fully Vested as of the
date of termination (after taking into consideration any accelerated vesting
that may apply, if any), and any unpaid Dividend Equivalents associated with
such RSUs, shall each thereupon automatically be forfeited by the Participant as
of the date of termination without payment of any consideration therefor.

        6.    Payment of RSUs. As soon as administratively practicable following
an applicable Vesting Date on which any RSUs become Fully Vested in accordance
with Section 3 above, but in no event later than thirty (30) days after the
applicable Vesting Date, the Company shall deliver to the Participant (or any
transferee permitted under Section 10 below) a number of Shares (either by
delivering one or more certificates for such Shares or by entering such Shares
in book entry form, as determined by the Committee in its sole discretion) equal
to the number of RSUs that have Fully Vested on the applicable Vesting Date.
Notwithstanding the foregoing, if Shares cannot be issued pursuant to Section 20
of the Plan (or any successor provision thereto) or are delayed under Section 11
below, the Shares shall be issued pursuant to the preceding sentence as soon as
administratively practicable after the

 

7



--------------------------------------------------------------------------------

PERFORMANCE-VESTING FORM

 

Committee determines that Shares can again be issued in accordance with such
Section. In no event shall any such delay in the issuance of Shares impact the
payment timing applicable to Dividend Equivalents payable in cash.

        7.    Tax Withholding. The Company shall have the authority and the
right to deduct or withhold, or to require the Participant to remit to the
Company (including without limitation, as provided in the Grant Notice), an
amount sufficient to satisfy all applicable federal, state and local taxes
(including without limitation any income and employment tax obligations)
required by law to be withheld (if any) with respect to any taxable event
arising in connection with the RSUs and/or the Dividend Equivalents. The Company
shall not be obligated to deliver any new certificate representing Shares to the
Participant or the Participant’s legal representative or to enter such Shares in
book entry form unless and until the Participant or the Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of the
Participant arising in connection with the RSUs or payments thereunder.

        8.    Rights as Stockholder. The holder of the RSUs shall not be, nor
have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of the RSUs or any Shares underlying the RSUs unless and until such Shares shall
have been issued by the Company and are held of record by such holder (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 14 of the Plan.

        9.    Administration. The Committee shall have the power to interpret
the Plan and this Agreement as provided in the Plan. All interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company and all other interested persons.

        10.    Non-Transferability. Without limiting the generality of any other
provision hereof, the RSUs and Dividend Equivalents shall be subject to the
restrictions on transferability set forth in Section 19(d) of the Plan.

        11.    Distribution of Stock. The Company shall not be required to issue
or deliver any certificates or make any book entries evidencing Shares
deliverable hereunder prior to fulfillment of the conditions set forth in
Section 20 of the Plan. In the event that the Company delays a distribution or
payment in settlement of RSUs because it determines that the issuance of Shares
in settlement of such RSUs will violate federal securities laws or other
applicable law, such distribution or payment shall be made at the earliest date
at which the Company reasonably determines that the making of such distribution
or payment will not cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii). No payment shall be delayed under this Section 11 if
such delay will result in a violation of Code Section 409A.

        12.    Severability. In the event that any provision in this Agreement
is held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement, which shall remain in full force and
effect.

 

8



--------------------------------------------------------------------------------

PERFORMANCE-VESTING FORM

 

        13.    Adjustments. The Participant acknowledges that the RSUs and
Dividend Equivalents are subject to modification and termination in certain
events as provided in this Agreement and Sections 14 or 15 of the Plan.

        14.    Tax Consultation. The Participant understands that the
Participant may suffer adverse tax consequences in connection with the RSUs
and/or Dividend Equivalents granted pursuant to this Agreement (and any Shares
issuable or amounts payable with respect thereto). The Participant represents
that the Participant has consulted with any tax consultants the Participant
deems advisable in connection with the RSUs and Dividend Equivalents and the
issuance of Shares and making of payments with respect thereto and that the
Participant is not relying on the Company for any tax advice.

        15.    Participant’s Representations. The Participant shall, if required
by the Company, concurrently with the issuance of any securities hereunder, make
such written representations as are deemed necessary or appropriate by the
Company and/or the Committee.

        16.    Section 409A.

                (a) General. To the extent that the Committee determines that
any RSUs and/or Dividend Equivalents may not be exempt from or compliant with
Code Section 409A, the Committee may amend this Agreement in a manner intended
to preserve the intended tax treatment of the RSUs and/or Dividend Equivalents
and avoid the imposition of penalties under Code Section 409A by causing the
RSUs and Dividend Equivalents (as applicable) to comply with the requirements of
Code Section 409A or an exemption therefrom (including amendments with
retroactive effect), or take any other actions as it deems necessary or
appropriate in accordance with the foregoing. To the extent applicable, this
Agreement shall be interpreted in accordance with the provisions of Code
Section 409A. Notwithstanding anything herein to the contrary, the Participant
expressly agrees and acknowledges that in the event that any taxes are imposed
under Code Section 409A in respect of any compensation or benefits payable to
the Participant, then (i) the payment of such taxes shall be solely the
Participant’s responsibility, (ii) neither the Company nor any of its past or
present directors, officers, employees or agents shall have any liability for
any such taxes and (iii) the Participant shall indemnify and hold harmless, to
the greatest extent permitted under law, each of the foregoing from and against
any claims or liabilities that may arise in respect of any such taxes.

                (b) Potential Six-Month Delay. Notwithstanding anything to the
contrary in this Agreement, no Shares (or other amounts) shall be paid to the
Participant during the six (6)-month period following the Participant’s
“separation from service” (within the meaning of Code Section 409A, and Treasury
Regulation Section 1.409A-1(h)) (“Separation from Service”) to the extent that
the Company determines that the Participant is a “specified employee” (within
the meaning of Code Section 409A) at the time of such Separation from Service
and that paying such amounts at the time or times indicated in this Agreement
would be a prohibited distribution under Code Section 409A(a)(2)(b)(i). If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first (1st) business day following the end of such six (6)-month
period (or such earlier date upon which such amount can be paid under Code
Section 409A without being subject to such additional taxes), the Company shall
pay to the Participant in a lump-sum all Shares (or other amounts) that would
have otherwise been payable to the Participant during such six (6)-month period
under this Agreement.

 

9



--------------------------------------------------------------------------------

PERFORMANCE-VESTING FORM

 

        17.    Amendment, Suspension and Termination. To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board; provided, however, that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the RSUs or Dividend Equivalents in any
material way without the prior written consent of the Participant.

        18.    Not a Contract of Service Relationship. Nothing in this Agreement
or in the Plan shall confer upon the Participant any right to continue to serve
as an Employee, Director, Consultant or other service provider of the Company or
any of its affiliates or shall interfere with or restrict in any way the rights
of the Company and its affiliates, which rights are hereby expressly reserved,
to discharge or terminate the services of the Participant at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an affiliate
and the Participant.

        19.    Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the RSUs and Dividend Equivalents
and this Agreement shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

        20.    Conformity to Securities Laws. The Participant acknowledges that
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act of 1933, as amended and the Exchange Act,
and any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, as well as all applicable state securities laws and
regulations. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the RSUs and Dividend Equivalents are granted, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

        21.    Limitation on the Participant’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. The Plan, in and of
itself, has no assets. The Participant shall have only the rights of a general
unsecured creditor of the Company and its affiliates with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive the Shares as a general unsecured creditor
with respect to RSUs, as and when payable hereunder.

        22.    Successors and Assigns. The Company or any affiliate may assign
any of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company and its affiliates. Subject to the restrictions on transfer set forth in
Section 10 above, this Agreement shall be binding upon the Participant and his
or her heirs, executors, administrators, successors and assigns.

        23.    Entire Agreement. The Plan and this Agreement (including all
Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and its affiliates and the Participant with respect to the subject matter
hereof.

 

10



--------------------------------------------------------------------------------

PERFORMANCE-VESTING FORM

 

        24.    Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records. Any notice shall be deemed duly
given when sent via email or when sent by reputable overnight courier or by
certified mail (return receipt requested) through the United States Postal
Service.

        25.    Governing Law and Venue. The laws of the State of Maryland shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. The Participant agrees that the exclusive venue
for any disputes arising out of or related to this Agreement shall be the state
or federal courts located in Orlando, Florida.

        26.    Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

11



--------------------------------------------------------------------------------

PERFORMANCE-VESTING FORM

 

EXHIBIT A

TO RESTRICTED STOCK UNIT GRANT NOTICE

CONSENT OF SPOUSE

 

I, ____________________, spouse of _______________, have read and approve the
foregoing Agreement to which this Consent of Spouse is attached. In
consideration of issuing to my spouse the Restricted Stock Units and Dividend
Equivalents set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement and any Restricted Stock Units, Dividend
Equivalents, shares of the common stock of Parkway Properties, Inc. or cash
issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement.

 

          Dated:                                 Signature of Spouse

 

12